Appeal from an order of the Supreme Court, Niagara County (Mark Montour, J.), entered August 14, 2015 in a proceeding pursuant to Election Law article 16. The order, insofar as appealed from, denied and dismissed the petition and directed that the name of petitioner shall not be placed on the Republican Party primary ballot for the office of Niagara Falls City Court Judge.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Boniello v Niagara County Bd. of Elections ([appeal No. 1] 131 AD3d 806 [2015]).
Present — Scudder, P.J., Lindley, Sconiers, Valentino and DeJoseph, JJ.